Title: To Benjamin Franklin from the Board of Admiralty, 2 January 1781
From: Board of Admiralty
To: Franklin, Benjamin


Sir.
Admiralty Office Philadelphia January 2d 1781
As superintendants of the Navy of the United States of America we hold it to be our duty to become acquainted with the business in which any of their Ships have been employed and the result thereof. More especially we think it incumbent upon us to be fully informed with regard to A certain expedition in which the frigate Alliance was concerted with Several Other Ships under the command of John Paul Jones Esquire, as that expedition hath occasioned much Speculation and we could wish to be able to give information respecting to those who have A right to ask it of us, we would therefore be obliged to you if you would with all convenient dispatch inform the Board,
Whether the Ships with the frigate Alliance was concerted in an expedition of which Captain John Paul Jones had the command, were the property of Private persons, and if so who were the owners of those Ships.
Whether any agreement was made by you or any person in your behalf with the Owners of the Ships concerted with the Alliance in that expedition respecting the Shares they were severally to draw of the Prizes which might be taken during Said expedition?
Whether the Serapis and Scarborrough, and other Captures made during said expedition were divided among the Captors, and the distribution made According to the Resolutions of Congress, and if not what mode was pursued in making the distribution.
What were the Neat proceeds of the Serapis, Scarborough and the other prizes taken during Said expedition?
What benefit the United States of America have received from the prisoners made during said expedition? What Orders were given to Captain Landais? And what was the ground of the dispute between Captain Jones & him?
What the disbursements were on the Alliance from the time of her First Arrival in france until she left that Kingdom?
Why the Alliance lay so long at Port LOrient after her arrival there from the Texell, and in general every information in your power respecting the Alliance and the expedition referred to?
We have the honor to be sir Your Obt. Hble Serts
Fra: Lewis in behalf of the Board
His Excellency Benjamin Franklin
 
Notation: Francis Lewis in behalf of the Board. Philadelphia Jany 2. 1781
